DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-14, 18-22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (US 2018/0323909, hereinafter Ying), in view of Lee et al (US 2019/0181922, hereinafter Lee) and in view of Novlan et al (US 2019/0349079, hereinafter Novlan).

Regarding claim 1, Ying discloses a method for wireless communication at a parent wireless node, comprising: determining that low latency communications having a latency below a threshold are to be performed with a child wireless node (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059] and URLLC has latency requirement such as .5 ms for both UL and DL, Para [0056]); 									modifying, by at least one of a first communication link interface (transceiver or antenna, Fig. 27/28) of the parent wireless node, or a second communication link interface of the parent wireless node that is different from the first communication link interface, or a combination thereof, a previously configured resource type for the first communication link interface based at least in part on the low latency communications (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165], meaning the transceiver of the eNB/UE will transmit the URLLC data instead of eMMB);											transmitting, from the first communication link interface of the parent wireless node, a grant to the child wireless node indicating that the low latency communications are to be performed (eNB can transmit UL grant to UE for URLLC service, Para [0099]); 					and communicating, from the first communication link interface of the parent wireless node, the low latency communications with the child wireless node using resources identified in the grant, wherein the resource identified in the grant comprises at least a portion of resources of the modified previously configured resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120])			but does not disclose the previously configured resource type comprises at least resource that are restricted for use by the first communication link interface.  Lee discloses flexible duplex, where resources reserved for a specific use are re-assigned for another use, in one case resources reserved for uplink can be re-allocated as downlink resources, Para [0254], meaning first interface of the parent node is restricted from using the resources originally assigned as UL resources for child node to use but flexible duplex allows re-assigning (i.e. modifying) the resources in this case because of the need for low latency transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Ying in order to improve resource allocation efficiency by applying flexible duplex technique;										Ying does not explicitly disclose a second communication link interface.  Novlan discloses IAB nodes can include distributed unit component (i.e. interface) and the mobile termination component (i.e. interface) for communicating with parent and non-parent IAB nodes, Para [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Novlan in the system of Ying and Lee in order to allow for dynamic resource allocation between backhaul and access links.
Regarding claims 2 and 13, Ying discloses the method of claim 1/12, further comprising: receiving/transmitting a scheduling request from the child wireless node, wherein determining that low latency communications to be performed is based at least in part on the scheduling request; and modifying the previously configured resource type for the first communication link interface based at least in part on the scheduling request (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059], the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]).
Regarding claims 3, 14, 22 and 27, Ying discloses the method of claim 2/13/21/26, wherein the scheduling request indicates that the low latency communications are to be performed (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059], in this case URLLC grant).
Regarding claim 7, Ying discloses the method of claim 1, further comprising: determining that a resource configuration of the child wireless node comprises control channel resources used for transmitting the grant (DCI is transmitted on the physical control channel, Para [0123] and DCI includes resources for the uplink, Para [0136]); and selecting, based at least in part on the control channel resources and a processing time of the child wireless node, a scheduling gap for communicating the low latency communications with the child wireless node, the scheduling gap comprising a time gap between transmitting the grant and communicating the low latency communications with the child wireless node (there is a time delay between receiving the UL grant and transmitting the UL data, where for URLLC the time delay is shorter than eMBB, Para [0099]). 
Regarding claims 8 and 18, Ying discloses the method of claim 1/12, further comprising: configuring a field in the grant to indicate that the low latency communications are to be performed (different values in the fields of the DCI for identifying instructions for different types of UL data transmissions, Para [0078]). 
Regarding claims 9 and 19, Ying discloses the method of claim 1/12, further comprising: selecting a radio network temporary identifier (RNTI) associated with low latency communications for the grant to indicate that the low latency communications are to be performed (different RNTIs may be used for identifying instructions for different types of UL data transmissions, Para [0078] and there is a URLLC RNTI, Para [0071]). 
Regarding claims 11 and 20, Ying discloses the method of claim 1/12, but not wherein the first communication link interface comprises a distributed unit function of the parent/child wireless node, and the second communication link interface comprises a mobile termination function of the parent/child wireless node.  Novlan discloses IAB nodes can include distributed unit component and the mobile termination component for communicating with parent and non-parent IAB nodes, Para [0034].  
Regarding claim 12, Ying discloses a method for wireless communications at a child wireless node, comprising: receiving, by a second communication link interface of the child wireless node, a grant from a parent wireless node indicating that low latency communications are to be performed and identifying resources for the low latency communications (eNB can transmit UL grant to UE for URLLC service, Para [0099], grant indicates resources for URLLC);					modifying, by at least one of a first communication link interface of the child wireless node, or the second communication link interface of the child wireless node that is different from the first communication link interface, or a combination thereof, a previously configured resource type for the first communication link interface based at least in part on the low latency communications (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]);					and communicating the low latency communications with the parent wireless node using resource identified in the grant, wherein at least a portion of the resources identified in the grant comprise at least a portion of resources of the previously configured resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]); 										but does not disclose the previously configured resource type comprises at least resource that are restricted for use by the first communication link interface.  Lee discloses flexible duplex, where resources reserved for a specific use are re-assigned for another use, in one case resources reserved for uplink can be re-allocated as downlink resources, Para [0254], meaning first interface of the parent node is restricted from using the resources originally assigned as UL resources for child node to use but flexible duplex allows re-assigning (i.e. modifying) the resources in this case because the need for low latency transmission; Ying does not explicitly disclose a second communication link interface.  Novlan discloses IAB nodes can include distributed unit component (i.e. interface) and the mobile termination component (i.e. interface) for communicating with parent and non-parent IAB nodes, Para [0034].  
Regarding claim 21, Ying discloses a method for wireless communications at a parent wireless node comprising: receiving, prior to a determination that low latency communications having a latency below a threshold are to be performed with a child wireless node, a configuration signal configuring periodic or semi-static resources (semi-static resource configuration can be performed, eNB can transmit RRC message to UE setting up semi-persistent scheduling/semi static resource allocation, Para [0066]); receiving a scheduling request from the child wireless node, wherein the determination that low latency communications are to be performed is based at least in part on the scheduling request (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059] and URLLC has latency requirement such as .5 ms for both UL and DL, Para [0056]); modifying a resource type associated with the periodic or semi-static resources for a first communication link interface based at least in part on the scheduling request (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); and communicating, from the first communication link interface of the parent wireless node, the low latency communications with the child wireless node using resources identified in a grant, wherein the resources identified in the grant comprise at least a portion of the periodic or semi-static resources based according to the modified resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]); 		but does not disclose the previously configured resource type comprises at least resource that are restricted for use by the first communication link interface.  Lee discloses flexible duplex, where resources reserved for a specific use are re-assigned for another use, in one case resources reserved for uplink can be re-allocated as downlink resources, Para [0254], meaning first interface of the parent node is restricted from using the resources originally assigned as UL resources for child node to use but flexible duplex allows re-assigning (i.e. modifying) the resources in this case because the need for low latency transmission; Ying does not explicitly disclose a second communication link interface.  Novlan discloses IAB nodes can include distributed unit component (i.e. interface) and the mobile termination component (i.e. interface) for communicating with parent and non-parent IAB nodes, Para [0034].  
Regarding claim 26, Ying discloses a method for wireless communications at a child wireless node comprising: receiving, prior to a determination that low latency communications having a latency below a threshold are to be performed with a parent wireless node, a configuration signal configuring periodic or semi-static resources (semi-static resource configuration can be performed, eNB can transmit RRC message to UE setting up semi-persistent scheduling/semi static resource allocation, Para [0066]); transmitting a scheduling request to the parent wireless node, wherein the determination that low latency communications are to be performed is based at least in part on the scheduling request (URLLC UE can ask for UL grant by sending a scheduling request, Para [0059] and URLLC has latency requirement such as .5 ms for both UL and DL, Para [0056]); modifying, by at least one of a first communication link interface of the child wireless node, or a second communication link interface of the child wireless node that is different from the first communication link interface, or a combination thereof, a resource type associated with the periodic or semi-static resources for the first communication link interface based at least in part on the scheduling request (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); and communicating, from the first communication link interface of the child wireless node, the low latency communications with the parent wireless node using resources identified in a grant, wherein the resources identified in the grant comprise at least a portion of the periodic or semi-static resources based according to the modified resource type (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165] and UE transmits URLLC data using uplink channel to the eNB, Para [0119-120]); 										but does not disclose the previously configured resource type comprises at least resource that are restricted for use by the first communication link interface.  Lee discloses flexible duplex, where resources reserved for a specific use are re-assigned for another use, in one case resources reserved for uplink can be re-allocated as downlink resources, Para [0254], meaning first interface of the parent node is restricted from using the resources originally assigned as UL resources for child node to use but flexible duplex allows re-assigning (i.e. modifying) the resources in this case because the need for low latency transmission; Ying does not explicitly disclose a second communication link interface.  Novlan discloses IAB nodes can include distributed unit component (i.e. interface) and the mobile termination component (i.e. interface) for communicating with parent and non-parent IAB nodes, Para [0034].  



Claims 4, 15, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Lee, in view of Noylan and in view of Chen et al (US 2016/0234857, hereinafter Chen).

Regarding claims 4 and 15, Ying disclose the method of claim 1/12, wherein modifying the previously configured resource type comprises: overriding, by the first/second communication link interface, the portion of the resources of the previously configured resource type to use for transmitting/receiving the grant and the low latency communications to the child/parent wireless node (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); 				nor discloses determining that the previously configured resource type comprises resources that are restricted for the first/second communication link interface to use for communicating with the child/parent wireless node and are allocated for the second/first communication link interface to use for communicating with an upstream/downstream wireless node.  Lee discloses flexible duplex, where resources reserved for a specific use are re-assigned for another use, in one case resources reserved for uplink can be re-allocated as downlink resources, Para [0254], meaning first interface of the parent node is restricted from using the resources originally assigned as UL resources for child node to use but flexible duplex allows re-assigning (i.e. modifying) the resources in this case because the need for low latency transmission; 		and does not explicitly disclose overriding, by the second/first communication link interface, the portion of the resources of the previously configured resource type to cancel communicating with an upstream/downstream wireless node.  Chen discloses the control channel can cancel prior scheduled transmission to accommodate low latency traffic, Para [0076], therefore canceling other transmissions and use the resources for low latency communications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in order improve utilization low latency and increase throughput of communication links.
Regarding claims 23 and 28, Ying discloses the method of claim 21/26, further comprising: overriding, by the first communication link interface, a portion of the resources of the resource type to use for the low latency communications to the child/parent wireless node (the resources for URLLC may use the same resources or parts of the same resources that were already allocated by the earlier eMBB grant, Para [0099], URLLC has priority over eMBB, Para [0161] and URLLC resource can override eMBB resource, Para [0165]); 						nor discloses determining that the resource type associated with the periodic or semi-static resources comprises resources that are restricted for the first communication link interface to use for communicating with the child/parent wireless node and are allocated for a second communication link interface to use for communicating with an upstream wireless node.  Lee discloses flexible duplex, where resources reserved for a specific use are re-assigned for another use, in one case resources reserved for uplink can be re-allocated as downlink resources, Para [0254], meaning first interface of the parent node is restricted from using the resources originally assigned as UL resources for child node to use but flexible duplex allows re-assigning (i.e. modifying) the resources in this case because the need for low latency transmission; and does not disclose overriding, by a second communication link interface, a portion of the resources of the resource type to cancel communicating with the upstream wireless node. Chen discloses the control channel can cancel prior scheduled transmission to accommodate low latency traffic, Para [0076], therefore canceling other transmissions and use the resources for low latency communications.

Claims 6, 17, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Lee, in view of Noylan and in view of Zhu et al (US 2020/0007223, hereinafter Zhu).

Regarding claims 6 and 25, Ying discloses the method of claim 1/21, but not further comprising: transmitting an interruption message to an upstream wireless node of the parent wireless node indicating that wireless communications using the portion of the resources of the previously configured resource type were interrupted.  Zhu discloses a relay node can detect an interruption to its child node, Para [0063] and notify the upstream nodes, Para [0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhu in the system of Ying in view with Lee and Noylan in order to increase reliability through macro-diversity and multi-connectivity and utilize the same wireless channel for backhaul and access links. 
Regarding claims 17 and 30, Ying discloses the method of claim 12/26, but not further comprising: transmitting an interruption message to a downstream wireless node of the child wireless node indicating that wireless communications using the portion of the resources of the previously configured resource type were interrupted.  Zhu discloses a relay node can detect an interruption to its parent node, Para [0064] and notify the downstream nodes, Para [0065]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Lee, in view of Noylan and in view of Stauffer et al (US 2020/0015295, hereinafter Stauffer).

Regarding claim 10, Ying discloses the method of claim 1, but not further comprising: configuring the grant to indicate next-hop resources for the child wireless node to forward the grant and the low latency communications to a grandchild wireless node of the parent wireless node.  Stauffer discloses a relay base station can receive an access grant from IB-AMF and forward the access grant for allocated resources to a (downstream) base station, Para [0040], meaning a child node can forward a UL grant to the next child node downstream (grandchild).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Stauffer in the system of Ying in view with Lee and Noylan in order to provide a flexible access and backhaul for configuring the backhaul as channel and traffic conditions change.


Allowable Subject Matter
Claims 5, 16, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.  The Applicant argues against the 102 rejection but this argument is moot as the claims are rejected under 103 in the current office action.  Applicant argues Ying does not disclose modifying by at least first or second interface, a previously configured resource type for first interface based on low latency communication, where the previous configured resource type comprises resources that are restricted for use by the first interface.  This argument is moot in view of the new reference being used in the current office action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461